* Corpus Juris-Cyc. References: Insurance, 33CJ, p. 84, n. 30, 31, 33; Pleading, 31Cyc, p. 556, n. 68; p. 558, n. 73, 74, 86.
The appellee was complainant in the court below, and the appellant was defendant there. The complainant filed a bill in the chancery court of Bolivar county, alleging that on or before the 21st day of August, 1924, she was the owner of a stock of merchandise situated in a building located in the town of Gunnison, Miss.; and that on the 21st day of August, 1924, the defendant contracted with the complainant to insure the said stock of merchandise against all direct loss and damage by fire to the extent of the amount of three thousand dollars in consideration of ninety-two dollars and ten cents, premium for said insurance, which payment was alleged to have been made to the defendant by the complainant. A copy of the alleged contract was attached to the bill of complaint as Exhibit A.
It was also alleged that on the 6th day of January, 1925, the said stock of goods was destroyed by fire while situated in the house described in the certificate of insurance, and that the stock of goods at the time of the said fire exceeded the sum of six thousand dollars; and the complainant brought suit and demanded judgment for the amount of three thousand dollars.
The certificate made Exhibit A to the bill, in so far as deemed material to this decision, reads as follows: *Page 241 
                           "Exhibit A.
"Policy No. 1425.
                   "Certificate of Insurance.
"The Home Insurance Company of New York.
"Amount $3,000.         Rate 3.07.          Premium $92.10.
"This is to certify that the Home Insurance Company, in consideration of ninety-two 10/100 dollars premium has issued to Mrs. S. Newman, and legal representatives, the above-described policy, to the extent of the actual cash value (ascertained with proper deductions for depreciation) of the property at the time of loss or damage, but not exceeding the amount which it would cost to repair or replace the same with material of like kind and quality within a reasonable time after such loss or damage, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating the construction or repair and without compensation for loss resulting from interruption of business or manufacture, for the term of one year from the 21st day of August, 1924, at noon to the 21st day of August, 1925, at noon, against all direct loss and damage by fire and by removal from premises endangered by fire, except as herein provided, to an amount not exceeding three thousand dollars to the following described property while located and contained as described, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from fire, but not elsewhere, to-wit."
The certificate had attached to it a printed clause, usually attached to policies, showing the terms and conditions of the contract, and then had the following provision:
"This is furnished simply as a memorandum of said policy as it stands at the date of issue hereof, and is given as a matter of information only, and confers no rights on the holders. Said original policy is subject to indorsement, alteration, transfer, assignment, and cancellation, without notice to the holder of this certificate." *Page 242 
This bill was demurred to on the following grounds:
"First. There is no equity on the face of the bill.
"Second. No cause of action is stated in the amended bill of complaint, either in law or in equity.
"Third. The certificate of insurance sued on, Exhibit A, shows on its face that it is not a contract or promise to pay any indemnity to complainant under any circumstances.
"Fourth. The certificate of insurance sued on, Exhibit A, shows on its face that it was never intended `to evidence the said insurance,' and thereby evidences no right of action in favor of complainant against this defendant.
"Fifth. A copy of the alleged contract of indemnity has not been filed with the amended bill of complaint as an exhibit thereto, as would be required by statute if sued on.
"Sixth. Even if there was originally such contract of indemnity, as is referred to in Exhibit A, the amended bill of complaint and exhibit does not show that it was in force at the time of the fire which is said to have destroyed the subject of insurance."
The demurrer was overruled, and an appeal granted to settle the principles of the case.
Section 734, Code 1906 (section 517, Hemingway's Code), provides that in all actions founded upon writing "there shall be annexed to or filed with the declaration in every case founded . . . on any writing, a copy of such writing, with the names of subscribing witnesses, if any, shall be annexed to or filed with the declaration." In Palmetto Fire Ins. Co. v. Allen,141 Miss. 690, 105 So. 482, 769, it was held that the above section was applicable by virtue of section 687, Code of 1906 (section 465, Hemingway's Code), to a bill in chancery. By the express terms of the exhibit to the bill, above set out, it provided that this certificate is furnished simply as a memorandum of said policy as it stands at the date of issue, and is given as a matter of information only, *Page 243 
and confers no rights on the holders. Said original policy is subject to indorsement, alteration, transfer, assignment, and cancellation, without notice to the holder of this certificate. The bill does not allege that there was no policy actually issued, nor that, if issued, it was lost or destroyed; but merely states that Exhibit A contained substantially the terms of the contract. If, as a matter of fact, no policy had been issued, and if the bill had been drawn to show that the exhibit contained the terms of the real agreement, a different case would be before us. The statute requiring a copy of the writing sued upon to be filed as a part of a declaration is for a good purpose, and it enables a defendant on inspection of the pleading to determine whether the contract is a true and correct copy of the contract made, and, if so, to set up any defense arising out of its terms that may be available. The defendant is entitled to be confronted, in the pleading, with the entire contract, and not merely its substance and effect. It is not always necessary for a contract to be in writing, but the certificate made an exhibit shows that a contract was issued and that the certificate was merely a memorandum of information, and not the contract itself. We think the court was in error in not sustaining the demurrer upon the allegation of the bill before us.
It is well settled that, when a bill is filed to enforce a contract made an exhibit to the bill, the terms of the contract control over the allegations to the bill. We cannot ignore the concluding clause of the exhibit, which expressly provides that it confers no rights on the holders, but that it is a mere memorandum showing how the policy stood on the date the certificate was given. The policy might be outstanding in the hands of some other person, or various other dispositions might have been made of the policy. The memorandum, of course, would give the complainant the information necessary to file his pleading. In the case of Palmetto Fire Insurance Company v.Allen, 141 Miss. 690, 105 So. 482, 769, it is *Page 244 
shown the value of having such a certificate or memorandum of information in a case where the policy is lost or destroyed, or where a contract of insurance is agreed upon but not actually written out or delivered to the insured.
The judgment of the lower court will therefore be reversed, and the cause remanded, with leave to file an amended bill within thirty days after mandate reaches the court below.
Reversed and remanded, with leave to file an amended bill within thirty days after mandate reaches court below.
Reversed and remanded.